Judgments, Supreme Court, New York County (Nicholas Figueroa, J.), rendered February 13, 1990, convicting defendant, after a jury trial, of attempted robbery in the second degree, and, upon his plea of guilty, of robbery in the second degree, and sentencing him to consecutive terms of imprisonment of 2 to 6 years and IVz to 4Vz years, respectively, unanimously affirmed.
Defendant’s sole contention on appeal is that the trial court abused its discretion in granting the prosecutor’s request to *375inquire about the crack pipe found in defendant’s possession at the time of arrest, such request having been made after defendant’s direct testimony, not prior to trial as required by CPL 240.43. The issue, however, is unpreserved for appellate review because of defendant’s failure to object on this ground at trial (CPL 470.05 [2]; People v Beavers, 173 AD2d 348, lv denied 78 NY2d 961). In any event, the record is clear that although there was a brief discussion of defendant’s criminal record prior to trial, the court did not issue a Sandoval ruling at that point, and the subject was not raised again until after defendant’s direct testimony. Thus, there is no merit to defendant’s claim that he testified in reliance on a pretrial ruling that no prior bad acts would be the subject of cross-examination. Concur — Sullivan, J. P., Carro, Wallach, Kassal and Rubin, JJ.